 

EXHIBIT 10.38

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (the “Agreement”), dated as of December 17, 2019, between
IMAX CORPORATION, a corporation organized under the laws of Canada (the
“Company”), and PATRICK MCCLYMONT (the “Executive”).

WHEREAS, the Executive currently serves as Chief Financial Officer and Executive
Vice President of the Company pursuant to an Employment Agreement with the
Company dated June 6, 2016, as amended by a First Amendment to Employment
Agreement dated as of August 2, 2019 by a Second Amendment to Employment
Agreement dated as of October 21, 2019, and by a Third Amendment to Employment
Agreement dated as of December 5, 2019 (collectively, the “Prior Agreement”);
and

WHEREAS, the Company wishes to enter into this Agreement to continue to engage
the Executive to provide services to the Company, and the Executive wishes to be
so engaged, pursuant to the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, the parties hereto agree as follows:

1.Employment and Duties.

(a)General. Subject to the terms and conditions hereof, the Executive shall
serve as Chief Financial Officer and Executive Vice President, IMAX Corporation,
reporting solely to the Company’s Chief Executive Officer (the “CEO”).  The
Executive shall perform the duties and services for the Company commensurate
with the Executive’s position as directed by the CEO from time to time.  The
Executive’s principal place of employment shall be the offices of the Company in
New York, New York, subject to regular domestic and international travel as
required by the performance of his duties and the business of the Company.

(b)Exclusive Services. For so long as the Executive is employed by the Company,
the Executive shall devote his full business working time to his duties
hereunder, shall faithfully serve the Company, shall conform to and comply with
the lawful and good faith directions and instructions given to him by the CEO,
and shall use his reasonable best efforts to promote and serve the interests of
the Company.  Further, the Executive shall not, directly or indirectly, render
material services to any other person or organization without the consent of the
CEO or otherwise engage in activities that would impede his ability to fully
perform his obligations hereunder. The foregoing shall not restrict the
Executive from:

(i)serving as a director for (x) the companies or charitable organizations
listed on Exhibit A attached hereto; or (y) with the CEO’s prior written consent
(not to be unreasonably withheld), other companies or charitable organizations;

1

 

--------------------------------------------------------------------------------

 

(ii)carrying on personal investments subject to the restrictions contained in
Section 2 of the Employee Confidentiality, Non-Competition and Intellectual
Property Agreement dated as of June 6, 2016 by and between the Company and the
Executive (the “Non- Competition Agreement”) and the Company’s Code of Ethics
and Business Conduct; or

(iii)engaging in charitable activities.

2.Term. The Executive’s employment pursuant to this Agreement shall be effective
as of August 8, 2019 (the “Effective Date”), and shall terminate upon the
earlier of (i) the Executive’s termination of employment pursuant to Section 4
hereunder and (ii) August 8, 2022 (the “End Date”).  The period commencing as of
the Effective Date and ending on the End Date is hereinafter referred to as the
“Term”.  The Company shall notify the Executive at least 180 days prior to the
End Date of its intentions with respect to renewing the Agreement; provided
that, except for Other Accrued Compensation and Benefits (as defined in Section
4(a)) and rights to indemnification under Section 3(k), the Executive shall not
be entitled to any additional compensation or benefits as a result of a
non-renewal of this Agreement.

3.Compensation and Other Benefits. Subject to the provisions of this Agreement,
the Company shall pay and provide the following compensation and other benefits
to the Executive during the Term as compensation for services rendered
hereunder:

(a)Base Salary. The Company shall pay to the Executive an annual salary (the
“Base Salary”) of $750,000, less applicable withholdings and deductions. The
Base Salary will be payable in substantially equal installments in accordance
with the Company’s regular payroll practices as established from time to
time.  The increase in the Executive’s Base Salary for the period from the
Effective Date through the date of this Agreement shall be paid to the Executive
in the first regular payroll cycle occurring after the date of this Agreement.

(b)Bonus. The Executive shall be eligible to receive a discretionary incentive
bonus as determined in the sole discretion of the Company (the “Bonus”). The
target amount of the Bonus shall be 80% of the Base Salary (the “Target Bonus”),
with the potential to overachieve. The Target Bonus shall apply to Executive’s
2019 Bonus, without proration.  The 2019 Bonus shall be based on the performance
goals and objectives and weightings established at the beginning of the 2019
fiscal year under the Prior Agreement. Commencing with the 2020 Bonus, the
actual amount of the Bonus shall be based upon the attainment of individual and
Company performance goals and objectives consistent with the Company’s practices
with respect to similarly-situated executives and approved by the Compensation
Committee of the Board of Directors of the Company in its sole discretion. The
Bonus (if any) shall be paid on the date on which the Company pays out bonuses
to senior executives generally; provided, however, that (i) the Bonus will be
prorated for partial years of service; and (ii) except as provided in Section 4,
the Executive must remain employed by the Company on the payout date.

2

 

--------------------------------------------------------------------------------

 

(c)Equity Awards.

(i)Each year during the Term, commencing with the Company’s annual equity grant
process in or around March 2020, the Executive shall receive an equity award
(the “Annual Grants”). The Annual Grants for each of 2020, 2021, and 2022 will
have an aggregate grant date fair market value equal to $1,450,000.

(ii)The vehicles, mix of nonqualified stock options (“Options”), Performance
Stock Units (“PSUs”), and Restricted Stock Units (“RSUs”), vesting schedules,
and valuation for the Options, PSUs, and/or RSUs for the Annual Grants will be
consistent with the Company’s standard process and grants given to other senior
executives at the time. The Annual Grants shall be granted on or about the time
that awards are generally granted to the Company’s senior executives. Except as
otherwise provided herein, the Executive must be employed by the Company on the
date of grant in order to receive an Annual Grant. If the Executive’s employment
ends for any reason, all Annual Grants that remain ungranted at that time will
be forfeited without any compensation to the Executive.

(iii)The Options, PSUs, and RSUs to be granted pursuant to this Section 3(c)
shall be granted on the terms and conditions set forth in the IMAX Corporation
Long-Term Incentive Plan (as amended from time to time, the “LTIP”), the grant
agreements to be entered into between the Company and the Executive pursuant to
the LTIP, and this Agreement.

(d)Benefit Plans. During the Term, the Executive shall be entitled to
participate, on the same basis and at the same level as generally available to
other senior executives of the Company, in any group insurance, hospitalization,
medical, health and accident, disability, fringe benefit and deferred
compensation plans or programs of the Company (including executive supplemental
health benefits) now existing or hereafter established, as in effect from time
to time. In addition, the Executive shall be entitled to participate in the
Company’s lifestyle allowance program, pursuant to which the Executive shall be
entitled to reimbursement of up to $2,500 annually for qualifying expenses.

(e)Automobile.  The Company shall provide the Executive with an automobile
allowance of $1,100 per month (the “Automobile Payment”). In addition, the
Company shall reimburse Executive for the costs of gasoline, insurance, and
reasonable operating expenses for that automobile, in accordance with Company
policies in effect for senior executives from time to time, up to a maximum of
$11,800 per annum.

(f)Vacation. The Executive shall be entitled to vacation time of twenty (20)
days per year, subject to proration based on partial years of service.

(g)Expenses. The Company shall reimburse the Executive for reasonable travel and
other business-related expenses incurred by him in the fulfillment of his duties
hereunder upon presentation of written documentation thereof, in accordance with
the

3

 

--------------------------------------------------------------------------------

 

business expense reimbursement policies and procedures of the Company as in
effect from time to time; provided, however, that the level of travel and hotel
accommodations shall be no less favorable than those arrangements made available
to other senior executives of the Company. Payments with respect to
reimbursements of expenses shall be made consistent with the Company’s
reimbursement policies and procedures and in no event later than the last day of
the calendar year following the calendar year in which the relevant expense is
incurred.

(h)Life Insurance. The Company shall pay up to $10,000 per year toward a premium
for a term life insurance policy for the benefit of a beneficiary (or
beneficiaries) designated by the Executive.  This shall be a taxable benefit to
the Executive.

(i)Charitable Contributions or Sponsorships.  The Company shall pay up to
$10,000 per year for charitable contributions or sponsorships designated by the
Executive. The recipients of such contributions or sponsorships shall be subject
to the approval of the Company’s CEO.  This shall not be a taxable benefit to
the Executive.

(j)Other Benefits.  The Company shall reimburse the Executive for up to $15,000
per year for legal, financial, estate, and tax planning services. This shall be
a taxable benefit to the Executive.  

(k)Indemnification.  To the fullest extent permitted by law and the Company’s
governing documents, the Company will indemnify and save the Executive harmless
from and against all costs, charges and expenses, including any amount paid to
settle an action or satisfy a judgement, reasonably incurred by the Executive in
respect of any civil, criminal, administrative, investigative or other
proceeding in which the Executive is involved by reason of being or having been
a director or officer of the Company (or by reason of the fact that he is or was
serving at the request of the Company or any of its subsidiaries or affiliates
as a director or officer, or an individual acting in a similar capacity, of
another entity), whether before or during the Term, if: (i) the Executive acted
honestly and in good faith with a view to the best interests of the Company (or,
as the case may be, to the best interests of the other entity for which the
Executive acted as director or officer or in a similar capacity at the Company’s
request); and (ii) in the case of a criminal or administrative action or
proceeding that is enforced by a monetary penalty, the Executive had reasonable
grounds for believing that his conduct was lawful. The Company will advance
moneys to the Executive for the costs, charges and expenses of a proceeding
referred to in the preceding sentence; provided, however, that the Executive
will repay the moneys if he does not fulfill the conditions referred to in the
preceding sentence. The Executive shall be entitled to coverage under the
Company’s directors’ and officers’ liability insurance policies in effect from
time to time on the same terms and conditions (including, without limitation,
with respect to scope, exclusions, amounts and deductibles) as are available to
other current senior officers of the Company. Nothing in this Agreement shall
require the Company to purchase or maintain any such insurance policy.  

4

 

--------------------------------------------------------------------------------

 

4.Termination of Employment. Subject to this Section 4, the Company shall have
the right to terminate the Executive’s employment at any time, with or without
Cause (as defined in Section 5), and the Executive shall have the right to
terminate his employment at any time and for any reason.

(a)Termination Due to Death or Disability. The Executive’s employment under this
Agreement will terminate upon the Executive’s death or the Executive’s
Disability (as defined in Section 5). In the event the Executive’s employment
terminates as a result of the Executive’s death or Disability, the Company shall
pay to the Executive (or his estate, as applicable) (i) the Base Salary and
Automobile Payment through and including the date of termination, (ii) an amount
equal to the Executive’s accrued and unused vacation pay as of the date of
termination, (iii) any other amounts or benefits required to be paid or provided
by law or under any plan, program, policy or practice of the Company (including
unreimbursed business expenses properly incurred through the date of
termination) ((i) through (iii) collectively the “Other Accrued Compensation and
Benefits”), (iv) any Bonus earned, but unpaid, for the year prior to the year of
termination, and (v) a prorated Target Bonus for the year in which the
termination occurs. The Other Accrued Compensation and Benefits will be payable
within thirty (30) days of the Executive’s termination of employment by reason
of death or Disability (or as otherwise expressly set forth in the applicable
plan, program or agreement). Items (iv) and (v) will be payable on the date on
which the Company pays out bonuses to senior executives generally. Furthermore,
upon a termination of employment as a result of the Executive’s death or
Disability, a portion of the Executive’s Options, PSUs, and RSUs that have
already been granted pursuant to this Agreement shall vest such that, when
combined with previously vested Options, PSUs, and RSUs granted under this
Agreement, an aggregate of 50% of all of the Options, PSUs, and RSUs that have
been granted pursuant to this Agreement shall have vested. Any vested Options
shall continue to be exercisable for a period of 180 days following the date of
the Executive’s death or Disability (but in no event later than the expiration
of the term of such Options). All Options not exercised within such 180-day
period shall be cancelled and shall revert back to the Company for no
consideration and the Executive or his estate, as applicable, shall have no
further right or interest therein.  Except for rights to indemnification under
Section 3(k) or as provided in this Section 4(a), the Executive shall have no
further right to receive any other compensation or benefits after a termination
of employment due to the Executive’s death or Disability.

(b)Termination for Cause; Resignation without Good Reason. The Executive’s
employment may be terminated by the Company immediately at any time for Cause
(as defined in Section 5). If the Executive’s employment is terminated by the
Company for Cause or if the Executive resigns from his employment other than for
Good Reason (as defined in Section 5), (A) the Executive shall be entitled to
payment of his Other Accrued Compensation and Benefits, payable within thirty
(30) days after the Executive’s termination of employment (or as otherwise
expressly set forth in the applicable plan, program or agreement) and (B) all
outstanding equity will be treated in accordance with the terms of the LTIP
and/or the applicable award letters. Except for rights to indemnification under
Section 3(k) and the rights set forth in this Section 4(b),

5

 

--------------------------------------------------------------------------------

 

the Executive shall have no further right to receive any other compensation or
benefits after his termination for Cause or resignation of employment other than
for Good Reason. The Executive shall provide thirty (30) days’ written notice to
the Company prior to resigning his employment without Good Reason.

(c)Termination Without Cause; Resignation for Good Reason.

(i)If the Executive’s employment with the Company is terminated by the Company
without Cause, or as a result of his resignation for Good Reason (as defined in
Section 5), then the Executive shall receive the Other Accrued Compensation and
Benefits, any Bonus earned, but unpaid, for the year prior to the year of
termination and, subject to Section 4(d):

(A)the Company shall continue to pay the Executive the Base Salary in accordance
with the Company’s ordinary payroll practices in effect from time to time for a
period equal to fourteen (14) months (such 14-month period, the “Severance
Period”), with payments commencing on the 60th day following the Executive’s
termination of employment;

(B)the Company shall provide the Executive with a cash amount equal to a
prorated Bonus, in an amount based on the Executive’s performance, in respect of
the number of days, if any, worked by the Executive in the year of termination
without Cause, or resignation for Good Reason, for which a bonus has not already
been paid. The Company shall also provide the Executive with a Target Bonus for
the Severance Period. Both amounts described in this Section 4(c)(i)(B) will be
payable on the date on which the Company pays out bonuses to senior executives
generally;

(C)the Company shall continue to provide the Executive with the compensation and
benefits set forth in Sections 3(d), (e), (f), (g), (h), (i), and (j) for the
duration of the Severance Period. In the event that continued participation by
the Executive and his eligible dependents in the Company’s group medical plans
during the Severance Period is not permitted, the Company will provide the
Executive with a cash payment equal to the value of the benefit continuation,
payable in three semi-annual installments beginning sixty (60) days following
the Executive’s termination of employment. The Executive shall continue to be
obligated to pay his share of premiums, deductibles and co-payments which may be
deducted from the payment made pursuant to this Section 4(c)(i)(C) in the same
manner as if the Executive was actively employed. In the event that the
Executive obtains subsequent employment and is eligible to participate in the
group medical plans of his new employer, the Executive agrees to notify the
Company promptly, and any coverage provided under the Company’s group medical
plans shall terminate when coverage under the new employer’s medical plans
become effective; and

6

 

--------------------------------------------------------------------------------

 

(D)all outstanding equity will be treated in accordance with the terms of the
LTIP or the applicable award letters; provided, however, that (a) granted
Options, PSUs and RSUs shall continue to vest on schedule during the Severance
Period (in the case of PSUs, subject to the achievement of the applicable
performance conditions), and (b) all vested Options shall remain exercisable
until the first to occur of (i) the passage of six (6) months beyond the end of
the Severance Period, and (ii) the expiration of the remaining term of the
vested Options.

(ii)The Executive agrees that the provisions of Section 4(c) are fair and
reasonable and that if his employment is terminated without Cause, or if the
Executive resigns for Good Reason, except for rights to indemnification under
Section 3(k) or as otherwise provided in this Agreement, he shall have no
further right to receive any other compensation or benefits.

(d)Change in Control.

(i)Notwithstanding anything to the contrary in Section 4(c)(i)(D) above, if the
Executive is terminated without Cause or resigns with Good Reason within
twenty-four (24) months following a Change in Control, then Executive’s
outstanding equity will be treated in accordance with the terms of the LTIP or
the applicable award letters.

(ii)If, within twenty-four (24) months following a Change in Control, the
Company elects not to renew this Agreement and the Executive has not been
earlier terminated for Cause or resigned without Good Reason, and Executive’s
employment with the Company actually terminates on the End Date, then:

(A)All of the Executive’s granted and outstanding Options and RSUs shall be
subject to acceleration on the End Date.

(B)With respect to Executive’s granted and outstanding PSUs, any requirement for
continued service through the end of the applicable performance period shall be
waived, and the number of Executive’s PSUs that may become vested and settled in
accordance with the terms thereof at the end of the applicable performance
period shall be measured by the greater of (x) the Company’s performance on the
last trading day immediately preceding the date upon which the Change in Control
is consummated, or (y) to the extent that the performance conditions remain
applicable to the Company following the Change in Control, as determined in good
faith by the Board, then the actual performance of the Company against those
performance conditions as of the end of the applicable performance period will
determine the number of PSUs that vest.  To the extent that the performance
conditions no longer apply to the Company following a Change of Control, then
clause (x) shall determine the number of PSUs that may vest.  Any unvested PSUs
that do not vest in accordance with the foregoing shall be forfeited and
canceled and the Executive shall have no further rights with respect thereto.

7

 

--------------------------------------------------------------------------------

 

(e)Execution and Delivery of Release; Restrictive Covenants. The Company shall
not be required to make the payments and provide the benefits under Section 4(c)
(other than the Other Accrued Compensation and Benefits and any Bonus earned,
but unpaid, for the year prior to the year of termination) unless (i) the
Executive executes and delivers to the Company, within sixty (60) days following
the Executive’s termination of employment, a mutual general waiver and release
of claims substantially in the form attached hereto as Exhibit B and the release
has become effective and irrevocable in its entirety, and (ii) the Executive
remains in material compliance with the Non-Competition Agreement. The
Executive’s failure or refusal to sign the release (or the revocation of such
release in accordance with applicable laws) or the Executive’s failure to
materially comply with the Non-Competition Agreement shall result in the
forfeiture of the payments and benefits payable under Section 4(c).

(f)No Duty to Mitigate. The Executive shall have no obligation or duty to
mitigate damages by seeking other employment or otherwise.

(g)Notice of Termination. Any termination of employment by the Company or the
Executive shall be communicated by a written “Notice of Termination” to the
other party hereto given in accordance with Section 22 of this Agreement, except
that the Company may waive the requirement for such Notice of Termination by the
Executive. Subject to any applicable notice and cure rights, the date of the
Executive’s termination of employment shall be the date specified in the Notice
of Termination.

(h)Resignation from Directorships and Officerships. The termination of the
Executive’s employment for any reason shall constitute the Executive’s
resignation from

(i)any director, officer or employee position the Executive has with the Company
and its subsidiaries and affiliates, and (ii) all fiduciary positions (including
as a trustee) the Executive may hold with respect to any employee benefit plans
or trusts established by the Company and its subsidiaries and affiliates.  The
Executive agrees that this Agreement shall serve as written notice of his
resignation in this circumstance.

5.Definitions.

(a)Cause. For purposes of this Agreement, “Cause” shall mean the termination of
the Executive’s employment because of:

(i)the cessation of the Executive’s ability to work legally in the United States
or Canada other than for reasons not within the Executive’s reasonable control;

(ii)any act or omission that constitutes a material breach by the Executive of
any of his material obligations under this Agreement;

8

 

--------------------------------------------------------------------------------

 

(iii)the continued failure or refusal of the Executive to perform the duties
reasonably required of him in his role (other than on account of illness or
incapacity);

(iv)the Executive's conviction of, or plea of nolo contendere to, (A) any felony
or (B) any crime involving dishonesty or moral turpitude or which has a material
adverse effect on the Company or otherwise materially impairs or impedes its
operations;

(v)the Executive's engaging in any willful misconduct, gross negligence,
violence or threat of violence that is materially injurious to the Company and
its subsidiaries and affiliates taken as a whole; or

(vi)the Executive's material breach of the Non-Competition Agreement or any
material written policy of the Company or any of its subsidiaries or
affiliates;  provided, however, that no event or condition described in clauses
(i), (ii), (iii), (v) or (vi) shall constitute Cause unless (A) the Company
first gives the Executive written notice of its intention to terminate his
employment for Cause and the grounds for such termination, (B) such grounds for
termination (if susceptible to correction) are not corrected by the Executive
within thirty (30) days of his receipt of such notice (or, in the event that
such grounds cannot be corrected within such thirty (30)-day period, the
Executive has not taken all reasonable steps within such thirty (30)-day period
to correct such grounds as promptly as practicable thereafter) and (C) the
Company actually terminates the Executive’s employment with the Company within
thirty (30) days following the expiration of the thirty (30) day cure period.

(b)Disability. For purposes of this Agreement, “Disability” means a physical or
mental disability or infirmity of the Executive that prevents the normal
performance of substantially all of his duties under this Agreement as an
Executive of the Company, which disability or infirmity shall exist for any
continuous period of 180 days.

(c)Change in Control. For purposes of this Agreement, “Change in Control” shall
have the meaning set forth in the LTIP.

(d)Good Reason. For purposes of this agreement,  “Good Reason” shall mean the
Executive’s resignation as a result of (i) a reduction in the Executive’s Base
Pay or Annual Grant amount ; (ii) a material reduction in the Executive’s
responsibilities, positions, titles or reporting responsibilities from those set
forth in this Agreement; (iii) the Executive ceasing to serve as Chief Financial
Officer of a publicly-traded company or ceasing to report solely to the CEO;
(iv) the Company requiring the Executive to be based at any office or location
more than fifty (50) miles from New York City; or (v) any act of omission that
constitutes a material breach by the Company of any of its material obligations
under this Agreement; provided, however, that no such event shall constitute
Good Reason unless (A) the Executive first gives the Company written notice of
his intention to resign his employment for Good Reason and the grounds for such
resignation, (B) such grounds for resignation (if susceptible to correction) are
not

9

 

--------------------------------------------------------------------------------

 

corrected by the Company within thirty (30) days of its receipt of such notice
and (C) the Executive actually resigns his employment with the Company within
thirty (30) days following the expiration of the thirty (30) day cure period.

6.Nondisparagement. The Company and the Executive agree that at no time during
the Executive's employment by the Company or thereafter shall the Company or
Executive make, or cause or assist any other person to make, any statement or
other communication to any third party that impugns or attacks, or is otherwise
critical of, the reputation, business, or character of (i) the Company, its
subsidiaries and affiliates, and their respective directors, officers or
employees (in the case of the Executive); or (ii) the Executive (in the case of
the Company). Nothing in this Section 6 shall bar the Company or the Executive,
as the case may be, from providing truthful testimony in any legal proceeding or
in communicating with any governmental agency or representative thereof or from
making any truthful disclosure required under law or from making any statement
in arbitration or court proceedings involving any dispute between the Company
and its subsidiaries and affiliates, on the one hand, and Executive, on the
other hand.

7.Recovery of Compensation. All payments and benefits provided under this
Agreement shall be subject to any compensation recovery or clawback as required
under law.

8.Section 409A of the Code.

(a)The payments and benefits provided under this Agreement are intended to
comply with, or be exempt from, Section 409A of the Internal Revenue Code
(“Section 409A”) and shall be interpreted or construed consistent with that
intent. The Company shall not accelerate any payment or the provision of any
benefits under this Agreement or make or provide any such payment or benefits if
such payment or provision of such benefits would, as a result, be subject to tax
under Section 409A. If, in the good faith judgment of the Company or the
Executive, any provision of this Agreement could cause the Executive to be
subject to adverse or unintended tax consequences under Section 409A, such
provision shall be modified by the Company and the Executive to maintain, to the
maximum extent practicable, the original intent of the applicable provision
without contravening the requirements of Section 409A.  This Section 8(a) does
not guarantee that the amounts or benefits owed under this Agreement will not be
subject to tax, interest and penalties under Section 409A.

(b)Anything in this Agreement to the contrary notwithstanding, each payment of
compensation made to the Executive shall be treated as a separate and distinct
installment payment from all other such payments for purposes of Section 409A.
With regard to any provision herein that provides for reimbursement of costs and
expenses or in-kind benefits, except as permitted by Section 409A: (i) the right
to reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit; (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year; and (iii) such payments shall be made on or
before the last day of the Executive’s taxable year following the taxable year
in which the expense occurred, or such earlier date as required hereunder.

10

 

--------------------------------------------------------------------------------

 

(c)Any payment to be made under this Agreement upon a termination of employment
shall only be made upon a “separation from service” under Section 409A.
Notwithstanding any other provision of this Agreement, to the extent that the
right to any payment (including the provision of benefits) to be made hereunder
upon the Executive’s separation from service provides for the “deferral of
compensation” within the meaning of Section 409A(d)(1), if the Executive is a
“Specified Executive” within the meaning of Section 409A(a)(2)(B)(i) on the date
of the Executive’s separation from service, then no such payment shall be made
or commence during the period beginning on the date of the Executive’s
separation from service and ending on the date that is six (6) months following
the Executive’s separation from service or, if earlier, on the date of the
Executive’s death. The amount of any payment that would otherwise be paid to the
Executive during this period shall instead be paid to the Executive on the
fifteenth (15th) day of the first calendar month following the end of the six
(6)-month period.

9.Source of Payments. All payments provided under this Agreement, other than
payments made pursuant to a plan which provides otherwise, shall be paid in cash
from the general funds of the Company, and no special or separate fund shall be
established, and no other segregation of assets shall be made, to assure
payment.  The Employee shall have no right, title or interest whatsoever in or
to any investments which the Company may make to aid the Company in meeting its
obligations hereunder. To the extent that any person acquires a right to receive
payments from the Company hereunder, such right shall be no greater than the
right of an unsecured creditor of the Company.

10.Representation and Warranty. The Executive represents and warrants that he is
not subject to any non-competition covenant or any other agreement with any
party that would in any manner restrict or limit his ability to render the
services required of him hereunder.

11.Assignment. This Agreement may be assigned by the Company in connection with
a sale of all or substantially all of the Company’s assets. The Executive may
not assign or delegate his duties under this Agreement.

12.Binding Agreement. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, successors and
permitted assigns.

13.Withholding. Any payments made or benefits provided to the Executive under
this Agreement shall be reduced by any applicable withholding taxes or other
amounts required or permitted to be withheld by law or contract.

14.Amendment; Waiver. This Agreement may not be modified, amended or waived in
any manner, except by an instrument in writing signed by both parties hereto.
The waiver by either party of compliance with any provision of this Agreement by
the other party (including the failure to insist upon strict compliance with any
term, covenant or condition) shall not operate or be construed as a waiver of
(i) any other provision of this Agreement, or (ii) any subsequent breach by such
party of a provision of this Agreement.

11

 

--------------------------------------------------------------------------------

 

15.Governing Law. All matters affecting this Agreement, including the validity
thereof, are to be subject to, and interpreted and construed in accordance with,
the laws of the State of New York applicable to contracts executed in and to be
performed in that State.

16.Arbitration.  Any dispute or controversy arising under or in connection with
this Agreement or otherwise in connection with the Executive's employment by the
Company that cannot be mutually resolved by the parties to this Agreement and
their respective advisors and representatives shall be settled exclusively by
arbitration in New York County, New York in accordance with the rules of the
American Arbitration Association before one arbitrator of exemplary
qualifications and stature, who shall be selected jointly by an individual to be
designated by the Company and an individual to be selected by the Executive, or
if such two individuals cannot agree on the selection of the arbitrator, who
shall be selected by the American Arbitration Association. The prevailing party
shall be entitled to recover fees and costs.

17.Survival of Certain Provisions. The rights and obligations set forth in this
Agreement that, by their terms, extend beyond the Term shall survive the Term.

18.Entire Agreement. This Agreement, together with the equity award agreements
referenced in Section 3(c) of this Agreement and the Non-Competition Agreement,
contain the entire agreement and understanding of the parties hereto with
respect to the matters covered herein, and supersede all prior or
contemporaneous negotiations, commitments, agreements and writings with respect
to the subject matter hereof, including the Prior Agreement. All such other
negotiations, commitments, agreements and writings shall have no further force
or effect, and the parties to any such other negotiation, commitment, agreement
or writing shall have no further rights or obligations
thereunder.  Notwithstanding the foregoing, no provision in this Agreement shall
be construed to adversely affect (i) any of Executive’s rights to compensation,
expense reimbursement or benefits (including equity compensation) accrued under
the terms of the Prior Agreement (and applicable equity award agreements) before
the date of this Agreement, which shall remain payable in accordance with the
terms of the Prior Agreement (and applicable equity award agreements) or (ii)
any of Executive’s rights to indemnification or coverage under applicable
directors’ and officers’ insurance policies with respect to Executive’s service
under the Prior Agreement, all of which are expressly agreed to survive the
execution of this Agreement.

19.Severability. In the event any provision or part of this Agreement is found
to be invalid or unenforceable, only that particular provision or part so found,
and not the entire Agreement, will be inoperative.

20.Counterparts. This Agreement may be executed by either of the parties hereto
in counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same instrument.

21.Headings. The headings of sections herein are included solely for convenience
of reference and shall not control the meaning or interpretation of any of the
provisions of this Agreement.

12

 

--------------------------------------------------------------------------------

 

22.Notices. All notices or communications hereunder shall be in writing,
addressed as follows:

if to the Company:

IMAX Corporation 902 Broadway

20th Floor

New York, NY 10010 Attention: Chief Legal Officer

if to the Executive:

Patrick McClymont

[Address On File with the Company]

All such notices shall be conclusively deemed to be received and shall be
effective (i) if sent by hand delivery or overnight courier, upon receipt or
(ii) if sent by electronic mail, upon receipt by the sender of confirmation of
such transmission; provided, however, that any electronic mail will be deemed
received and effective only if followed, within 48 hours, by a hard copy sent by
certified United States mail.

[SIGNATURE PAGE FOLLOWS]

 

13

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Executive have duly executed this
Agreement as of December 17, 2019.

 

IMAX CORPORATION

 

 

 

By:

 

/s/ Robert D. Lister

Name:

 

Robert D. Lister

Title:

 

Chief Legal Officer and

 

 

Senior Executive Vice President

 

By:

 

/s/ Kenneth Weissman

Name:

 

Kenneth Weissman

Title:

 

Senior Vice President, Legal

 

 

Affairs and Corporate Secretary

 

PATRICK MCCLYMONT

 

 

 

/s/ Patrick McClymont

 

 